Citation Nr: 0635307	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-00 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran's appeal was previously before the Board in 
January 2004, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


REMAND

In the January 2004 Remand, the Board noted that the veteran 
contends that service connection for hearing loss disability 
and tinnitus is in order because they both resulted from an 
in-service injury, namely the rupture of an eardrum.  The 
Board also noted that entitlement to service connection for a 
ruptured ear drum was denied in an unappealed rating decision 
of January 1976 and that the veteran was clearing attempting 
to reopen a claim for service connection for this disability.  
Because this claim to reopen had not been addressed by the 
originating agency and is inextricably intertwined with the 
issues before the Board, the Board directed the RO or the 
Appeals Management Center (AMC) to adjudicate the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a ruptured ear drum 
and to inform the veteran of his appellate rights with 
respect to that determination.  The originating agency has 
not complied with this remand directive.  

In a case such as this, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App 268 (1998).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and Kent v. Nicholson, 20 Vet. 
App. 1 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
a ruptured ear drum.  The veteran should 
also be informed of his appellate rights 
with respect to this determination.

5.  If any evidence pertinent to the 
issues on appeal is received, the RO or 
the AMC should readjudicate the issues on 
appeal.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond 
before the case is returned to the Board 
for further appellate action.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


